FILED
                              NOT FOR PUBLICATION
                                                                            OCT 14 2011
                      UNITED STATES COURT OF APPEALS
                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS
                              FOR THE NINTH CIRCUIT



ZHENGLIANG HE,                                    No. 08-70951

                Petitioner,                       Agency No. A097-861-305

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

                Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted October 11, 2011 **
                                  Pasadena, California

Before:         LEAVY and WARDLAW, Circuit Judges, and MAHAN, District
                Judge.***

       Zhenliang He, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
          ***
             The Honorable James C. Mahan, United States District Judge for the
District of Nevada, sitting by designation.
protection under the Convention Against Torture (“CAT”). We have jurisdiction

under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings. See Gu v. Gonzales, 454 F.3d 1014, 1018 (9th Cir. 2006). We deny the

petition for review.

      Substantial evidence supports the agency’s findings that, even if credible, He

failed to establish past persecution because his detention and physical mistreatment

did not rise to the level of persecution. See id. at 1019-21 (detention, beating and

interrogation did not compel a finding of past persecution by Chinese police on

account of unsanctioned religious practice); see also Prasad v. INS, 47 F.3d 336,

340 (9th Cir. 1995) ( “Although a reasonable factfinder could have found this

incident sufficient to establish past persecution, we do not believe that a factfinder

would be compelled to do so.”) (emphasis in original). Substantial evidence also

supports the agency’s finding that He failed to establish a well-founded fear of

future persecution. See id. at 1022. Accordingly, He’s asylum claim fails.

      Because He failed to establish his eligibility for asylum, he necessarily failed

to meet the higher standard of eligibility for withholding of removal. See Zehatye

v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).




                                           2                                    08-70951
      Finally, substantial evidence supports the agency’s denial of CAT relief

because He failed to show it is more likely than not he will be tortured if returned

to China. See Wakkary v. Holder, 558 F.3d 1049, 1067-68 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                          3                                    08-70951